DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 10 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (9,718,174).

    PNG
    media_image1.png
    153
    552
    media_image1.png
    Greyscale
 Tsai discloses all of the limitations of claim 1, i.e., a tool head with an anti-slip structure, comprising a combination segment 10, driver engaging side, formed on one side of said tool head; a driving segment 20, driven side, formed on another side of said tool head away 5from said combination segment, and a driving portion 71, Fig. 4 configured on one end of said driving segment away from said combination segment; a groove segment narrow neck RT, formed on said tool head and positioned between said combination segment and driving segment; 10an anti-slip structure 27, configured on said tool head and positioned between said groove segment and driving segment Fig. 5, and a diameter of said groove segment is smaller than diameters of said anti-slip 
    PNG
    media_image2.png
    298
    400
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: textbox (abutting surface)]structure and combination segment, respectively Fig. 5; a plurality of convex portions, each thereof formed on said anti-slip 15structure Fig. 5; a plurality of concave portions, each thereof formed on said anti-slip structure and enclosed by said convex portions Fig. 5, partially shown here; and an abutting surface, defined on one side of said groove segment adjacent to said anti-slip structure shown here.
Regarding claim 2, PA (prior art, Tsai) meets the limitations, i.e., combination portion being modified longitudinal grooves.

    PNG
    media_image4.png
    226
    274
    media_image4.png
    Greyscale
	Regarding claim 3, PA meets the limitations, i.e., a plurality of notches formed around combination segment one notch (annular groove) at the proximal end and one adjacent the grooved section, Fig. 9, partially shown here.

    PNG
    media_image5.png
    193
    681
    media_image5.png
    Greyscale
	 Regarding claim 4, PA meets the limitations, i.e., wherein one side of said combination segment away from said groove segment is configured with a magnetic suction portion 70, Figs. 1 and 9.
Regarding claim 5, PA meets the limitations, i.e., wherein one side of said driving segment adjacent to said anti-slip structure is surrounded with a 10gradual contraction portion sloped front portion on 27, Fig. 3.
Regarding claim 10, PA meets the limitations, i.e., wherein said driving portion is a Phillips, slotted, pozidriv, hexagonal, dodecagonal, square, or 5star type hex, Fig. 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is finally rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Lai (2010/0275741).

    PNG
    media_image6.png
    520
    300
    media_image6.png
    Greyscale
Tsai meets all of the limitations of claim 6, as described above, except for said groove segment to have at least one indicating portion.
 Lai teaches a bit with identification function 232 placed on a recessed portion 23 of the bit. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Tsai with an indication portion to be place on the groove segment or recess portion as taught by Lai to provide information about the bits.

Claim 7 is finally rejected under 35 U.S.C. 103 as being unpatentable over Tsai.
Tsai meets all of the limitations of claim 7, as described above, except for specifically disclosing the length ratio of said groove segment to said combination segment to be between 1:3 to 1:4. In Fig. 5, this ratio appear to be met, however it would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, e.g., to form the neck/grooved segment section to be 1/3 of the length of the engagement section, for a rigid connection to a driver, in adapting the tool for a particular application, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 8 and 9 are finally rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Main (5,005,448).
Tsai meets all of the limitations of claim 6, as described above, except for wherein said plurality of convex portions are square or rhomboidal, and said plurality of concave portions are lines crossing each other so that said plurality of concave portions (claim 8) and convex portion (claim 9) to appear net like.

    PNG
    media_image7.png
    496
    689
    media_image7.png
    Greyscale
 Main teaches a speed wrench having a knurled section 19 that defines square convex portion with grooves or lines similar to the instant application that each appear net like. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the knurled anti-slip portion of Tsai with the shape and configuration as taught by Main to enhance the grip and/or as an alternative means of achieving the same results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Arguments
Applicant's arguments filed April 11, 2022 have been fully considered but they are not persuasive. 
with regards to the anticipation rejections of claims 1-5 and 10 over Tsai, Applicant argues that the tool of claim 1 is a replaceable working bit that is drivable to rotate. Applicant further argues that Tsai fails to disclose or teach anti-slip structure that is integrally and fixedly combined. These arguments however, fail to point out which claim limitations are not met. It is noted that prior art is applied to invention as claimed and not the disclosed invention. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (e.g., replaceable working bit) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
May 21, 2022						Primary Examiner, Art Unit 3723